976 F.2d 729
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Manuel H. VENABLE, Plaintiff-Appellant,v.PARK OF CORRECTION, Defendant-Appellee.
No. 92-6651.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  September 18, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-92-812-AM)
Manuel H. Venable, Appellant Pro Se.
E.D.Va.
Affirmed.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Manuel H. Venable appeals from the district court's order dismissing without prejudice his complaint under 42 U.S.C. § 1983 (1988) for his failure to comply with a prefiling review order.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Venable v. Park of Correction, No. CA-92-812-AM (E.D. Va.  June 9, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED